DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 9, 11, 13-18, 23 and 25 are pending in the application. Claims 1, 3, 9, 11, 16 and 23 have been amended, and claims 2, 6-8, 10, 12, 19-22, 24 and 26-27 have been canceled. 
The amendment filed 08/25/21 overcomes objections applied to claim 14.
The 112(f) claim interpretation applied to the element in claim 23 is no longer applicable. 

Claim Objections
Claim 1 “when providing the local video frame to the user terminal” seems to be under the condition of “before providing the local video frame to the user terminal”, which is conflicting with the previous phrase. 

Response to Arguments
Applicant’s arguments filed 08/25/21 with respect to claim 1 have been considered but are moot in view of new ground of rejection(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11, 13-18, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Liu, Y., et al., “METHOD AND DEVICE FOR TRANSFERRING A TELEPRESENCE VIDEO IMAGE AND TELEPRESENCE SYSTEM,” Machine Translation of WO2013159515 A1, published 10/31/2013, hereafter Liu), in view of Cho et al. (US Publication 2018/0098018 A1, hereafter Cho).
As per claim 1, Liu teaches the invention substantially as claimed including a method (Abstract) for outputting a video frame, comprising: 
acquiring video images from multiple view angles (Fig. 5 showing 3 cameras (C1, C2 and C3) each with a respective view angle sharing a common optical center (Fig. 4); Fig. 7 showing a video frame captured by the 3 cameras shown in Fig. 5); 
fusing and stitching, according to view angle information provided by a user terminal, video images of corresponding view angles to form a local video frame matching the view angle information (Fig. 8 and 10 showing selecting a portion of video frame (dashed rectangle) according to a selected area provided by a user terminal, the selected area includes video images from 2 camera view angles; Fig. 2 #102 being a step for acquiring an area information provided by a user terminal (see page 5 line 3 th-8th para.) When describing user selected areas, Liu does not use the concept of “viewing angle”, instead Liu uses “image area” directly. The image areas can be various shapes (page 6 last para.). It is noticed that when the selected area is the same height as the camera captured image height (Fig. 8-10), the selected area and the area corresponding to the viewing angle represent the same area. Therefore a person with ordinary skill in the art before the effective filing date of the claimed invention would have appreciated that “image area” is an obvious variation of “viewing angle” when used as a parameter for selecting an image area in order to provide an alternative parameter for selecting an area from a panoramic image);
providing the local video frame to the user terminal (Fig. 2 #103; page 7 para. 8 and 9); and
before providing the local video frame to the user terminal, fusing and stitching video images of all view angles to form a panoramic video frame, and providing the panoramic video frame to the user terminal (page 8 6th para. (starting with “One embodiment”) describing that a panoramic video frame is formed by stitching video images from all view angles (Fig. 5 and Fig. 7) and sent to user terminal; page 8 8th para. (starting with “After the receiving”) describing displaying the panoramic video 
Newly amended claim 1 further recites that “when providing the local video frame to the user terminal, further comprising providing the panoramic video frame to the user terminal”, while Liu teaches providing the local video frame to the user terminal after providing the panoramic video frame to the user terminal.
	Cho discloses a method for displaying images in display units of two wireless devices (ABSTARCT). Specifically, FIG. 6 shows the communication and data transmission between the two devices. A source device 10 displays an entire image. Upon receiving a zoom-in mode request message which includes location information identifying the zoom-in region in the entire image, from a sink device 20, the source device 10 may transmit, to the sink device 20, the data of the entire image of the video content and the data of the zoomed-in partial image corresponding to the obtained zoom-in region at the same time in operations S621 and S622 (FIG. 6; para. [0225]-[0227]). 
Taking the combined teachings of Liu and Cho as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider transmitting a designated partial image and the entire image at the same time to the receiving end as performed by Cho in order for the user of receiving end to obtain the information of local video frame and the panoramic video frame in a timely manner.  


providing the panoramic video frame and the local video frame to the user terminal simultaneously (Cho FIG. 6 and para. [0225]-[0227]); 
providing the panoramic video frame and the local video frame respectively to the user terminal through two paths of code streams (Liu teaches after receiving selection area data from user terminal (see rejections applied above to claim 1), the transmission apparatus selects and transmits the selected portion of video frame to the user terminal (see page 8 10th para. starting with “202”). Cho further teaches source device 10 may transmit the data of the entire image of the video convent and the data of the zoomed-in partial image to the sink device 20 through different channels (para. [0228])).  

As per claim 4, dependent upon claim 1, Liu in view of Cho teaches when providing the local video frame to the user terminal, further comprising one or two of the following:
providing to the user terminal a shooting parameter for each view angle in multiple view angles and a stitching fusion algorithm parameter so that the user terminal can zoom, or flatten, or zoom and flatten the local video frame or panoramic video frame; 
providing to an intermediate node the shooting parameter for each view angle in multiple view angles and the stitching fusion algorithm parameter so that the intermediate node can process the local video frame or panoramic video frame, and then forward it to the user terminal (Liu’s system includes a plurality of cameras, a nd para.), extracting local video frame, and transmitting local video frame and panoramic image frame to the receiving end apparatus (See analysis presented above). Note the transmission side apparatus also scales the panoramic video frame before sending it to the receiving end apparatus (page 9 3rd para.). Therefore the transmission side apparatus can be regarded as the recited “intermediate node”. Shooting parameter for each view angle in multiple view angles, such as, at least the view angle values, and the stitching fusion algorithm parameter, are inherently taught since a stitching algorithm is performed for splicing the plurality of video frames form respective cameras to form a panoramic video frame.)
Liu, however, does not teach performing zooming, flattening or both on the local video frame or panoramic video frame. 
	Cho is evidenced that zooming a partial image (local image) is well-known and practiced (FIG. 15-16; para. [0222]-[0225]).
Taking the combined teachings of Liu and Cho as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider zooming the local video frame in order to provide desired details of the selected portion. 


receiving, by the intermediate node, view angle information from the user terminal (Liu Fig. 12/13 #302; page 6 last 2 para. for selecting image area; page 9 6th para. “”Obtaining module 302” for obtaining selected image area); or 
providing, by the intermediate node, the local video frame or the local video frame and the panoramic video frame to the user terminal (see rejections applied to claim 4 above); or 
receiving, by the intermediate node, the view angle information from the user terminal; and providing, by the intermediate node, the local video frame or the local video frame and the panoramic video frame to the user terminal. 

As per claim 9, an independent claim, Liu in view of Cho teaches a photographing device (Liu Fig. 5; Fig. 12-13), comprising: 
an image acquisition device (Liu Fig. 5) configured to acquire a shot image; 
a memory (Liu page 10 second to last para.) storing a video frame output program; 
a processor (Liu Fig. 12-13) configured to execute the video frame output program to perform following operations: 
controlling the image acquisition device to acquire video images from multiple view angles; fusing and stitching, according to view angle information provided by a user terminal, video images of corresponding view angles to form a local video frame 
wherein the processor is further configured to perform, when executing the video frame output program, the following operations: 
before providing the local video frame to the user terminal, fusing and stitching video images of all view angles to form a panoramic video frame; 
when providing the local video frame to the user terminal, providing the panoramic video frame to the user terminal (See rejections applied to claim 1 above). 

As per claim 11, an independent claim, Liu in view of Cho teaches a method (Liu Fig. 11) for examining a video frame, comprising: 
providing view angle information to a photographing device (Liu Fig 5 and Fig. 12/13 being a photographing device; See rejections applied to claim 1 regarding using area information as an obvious variation of “view angle” when selecting a viewing area); 
receiving a local video frame matching the view angle information from the photographing device (Liu Fig, 14 #402; See rejections applied to claim 1);  
displaying the local video frame (Liu page 8 8th para. starting with “After receiving”), 
	wherein after providing the view angle information to the photographing device, the method further comprises, receiving a panoramic video frame from the photographing device (Liu teaches receiving a panoramic video frame from the photographing device before providing the view angle information to the photographing device (See rejections applied to claim 1; Cho teaches after providing the selected area 
when displaying the local video frame, further comprising: displaying the panoramic video frame (Liu page 9 3rd para. (starting with “Alternatively”): “PIP”; Cho: FIG. 16).

As per claim 13, dependent upon claim 11, Liu in view of Cho teaches, before displaying the local video frame, further comprising: according to a shooting parameter for each view angle in multiple view angles provided by the photographing device and a stitching fusion algorithm parameter, zooming, or flattening, or zooming and flattening the local video frame, or zooming, or flattening, or zooming and flattening the local video frame and the panoramic video frame (see rejections applied to claim 4 above). 

As per claim 14, dependent upon claim 11, Liu in view of Cho teaches, before receiving a local video frame matching the view angle information from the photographing device, or before providing view angle information to a photographing device, further comprising: providing the view angle information to the intermediate node so that the intermediate node can zoom, or flatten, or zoom and flatten the local video frame or the local video frame and the panoramic video frame from the photographing device, and then forward it (See rejections applied to claim 4 above). 


receiving the local video frame matching the view angle information from the photographing device and forwarded by the intermediate node; or 
receiving the local video frame and the panoramic video frame matching the view angle information from the photographing device and forwarded by the intermediate node (See rejections applied to claim 4 regarding “the intermediate node”).

As per claim 16, dependent upon claim 11, Liu in view of Cho further teaches that the panoramic video frame and the local video frame are displayed as follows: displaying the panoramic video frame and the local video frame in a picture-in-picture form (Liu page 9 3rd para. starting with “Alternatively” last 4 lines “The receiving end can be a combination of the PIP screen or other means while watching the panoramic image and a partial image of the selected image is located within the area of both ..”, “PIP” meaning “picture-in-picture”; Cho FIG.16).

As per claim 17, dependent upon claim 11, Liu in view of Cho further teaches when displaying the local video frame, 
adjusting a display mode according to a user operation on a current display interface (Liu page 9 3rd para. starting with “Alternatively” last 4 lines describing multiple modes: watching both local and panoramic video frames, watching one of local and panoramic video frames, or switching between local and panoramic video frames);

displaying the panoramic video frame by a larger frame and displaying the local video frame by a smaller frame; 
displaying the local video frame by a larger frame and displaying the panoramic video frame by a smaller frame; 
displaying the local video frame only (See analysis above regarding watching one of local and panoramic video frames). 

As per 18, dependent upon claim 11, Liu in view of Cho teaches displaying the local video frame, further comprising: re-providing new view angle information to the photographing device according to a user operation on a current display interface (Liu teaches selecting an image area on a display interface (page 8 8th para. starting with “After receiving”). The recited “re-providing” process can be regarded as an iterative operation. A person with ordinary skill in the art would have practiced such acts by using known techniques to improve similar method. Alternatively, Cho FIG. 12 and 14-16 show selecting different viewing areas under different situations.) 

As per claim 23, an independent claim, Liu in view of Cho teaches a user terminal (Liu Fig. 11-15), comprising: 
a communication module, configured to communicate with a photographing device (Liu Fig. 12/13 #301 page 9 5th para.); 
a display screen (Liu page 8 8th para.); 

a processor (Liu Fig. 12-15) configured to execute the video frame examining program to perform following operations: controlling the communication module to provide view angle information to the photographing device, and receiving a local video frame matching the view angle information from the photographing device; controlling the display screen to display the local video frame,
wherein the processor is further configured to perform: after providing the view angle information to the photographing device, receiving a panoramic video frame from the photographing device; 
when displaying the local video frame, further displaying the panoramic video frame. (See rejections applied to claim 11 above). 

Claim 25, dependent upon claim 23, is rejected as applied to claim 17 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664